Sognier, Chief Judge.
Although appellant was directed by order of this court to file an enumeration of errors and brief in this case but has failed to do so, we have nevertheless reviewed the record and the transcripts of the proceedings, including the hearing on appellant’s motion to suppress, and find that no reversible error was committed by the trial court. Accordingly, we affirm appellant’s conviction of possession of cocaine.

Judgment affirmed.


McMurray, P. J., and Cooper, J., concur.

*458Decided January 7, 1992.
Herbert Shafer, for appellant.
Lewis R. Slaton, District Attorney, Samuel W. Lengen, Assistant District Attorney, for appellee.